DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 - are rejected under 35 U.S.C. 103 as being unpatentable over Okimoto (JP11-210093) in view of Green (10,711,450). 
Claims 1 and 9 – Okitom discloses a coupling structure comprising first and second structure members (“wide flange steel girder members”, 2) that are connected to each other,
wherein the first structure member has an integral projecting part (one of the splice members 5) that projects from a side thereof,
the second structure member has an integral projecting part (the other splice members 5) that projects from a side thereof,
the first and second structure members are positioned close to each other so that the projecting part of the first structure member overlaps a portion of a side of the second structure member, and the projecting part of the second structure member overlaps a portion of a side of the first structure member (Fig. 2), and  
the projecting part of the first structure member and the projecting part of the second structure member are disposed on opposite sides (Fig. 2),
the projecting part of the first structure member is integrally fixed to the first structure member by welding, and the projecting part of the second structure member is integrally fixed to the second structure member by welding (at least paragraph 15 of the examiner-supplied translation discloses that the connection of the joining member 5 and the girder “will further improve” if a “join means” of a “fillet weld” is used). 
and the projecting part of the first structure member is fixed to the side of the second structure member by bolt joint and not by welding, and the projecting part of the second structure member is fixed to the side of the first structure member by bolt joint and not by welding. 
Green discloses that a projecting part (the splice plate attached to hollow beam 12) of a first structure member (12) is integrally fixed to the first structure member by welding (“The splice plates are typically securely attached to one of the members being joined, the splice plates may be securely attached by means such as welding both on one member of the structural joint or one splice plate welded on each member”, col. 7, lines 11-12), a projecting part (the splice plate attached to hollow beam 10) of a second structure member (10) is integrally fixed to the second structure member by welding (the splice plates may be welded “one splice plate welded on each member”, col. 7, line 12), and the projecting part of the first structure member is fixed to the side of the second structure member by bolt joint and not by welding (the splice plate associated with beam 12 must be bolt-attached because the entire principle of Green is to have a joint that can be field installed with bolts without welding), and the projecting part of the second structure member is fixed to the side of the first structure member by bolt joint and not by welding (the splice plate associated with beam 10 must be bolt-attached because, again, the entire principle of Green is to have a joint that can be field installed without welding). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld one Okitomo splice member on one beam and weld the other splice member on the other beam, leaving the free ends to be welded as taught by Green to take “advantage 
Regarding the limitation reciting the projecting parts fixed by welding “in advance”, in advance understood to mean the projecting parts are fixed by welding in advance of job site assembly, this limitation is given minimal patentable weight at least because whether the projecting parts are welded in advance of job site assembly or on the job, the projecting parts are welded either way, which is the structure claimed. In any case, the Green projecting parts are welded in advance because, again, the entire principle of Green is to have a joint that can be field installed without welding.

Claim 2 - Okimoto in view of Green teaches the coupling structure according to claim 1, Okimoto in view of Green further teaching wherein the bolt joint between the projecting part of the first structure member and the side of the second structure member is arranged at least at two spaced apart distal end portions of the projecting part of the first structure member, and the bolt joint between the projecting part of the second structure member and the side of the first structure member is arranged at least at two spaced apart distal end portions of the projecting part of the second structure member parts of two places of the respective projecting parts spaced apart from each other (Fig. 3 of Okitomo).

Claim 3 - Okimoto in view of Green teaches the coupling structure according to claim 1, Okimoto in view of Green further teaching wherein the projecting part of the first structure member includes a base part (the welded half of the splice plate) fixed at an end portion (the butt end) of the first structure member and a distal end part (the opposite, non-welded half of the splice plate) projecting from the base part in a longitudinal direction of the first structure member,
the projecting part of the second structure member includes a base part (the welded half of the splice plate) fixed at an end portion (the butt end) of the second structure member and a distal end part 
the end portions of the first and second structure members are arranged so as to face each other (Fig. 3), and the first and second structure members are linearly aligned.

Claim 4 - Okimoto in view of Green teaches the coupling structure according to claim 1, Okimoto further teaching wherein each of the projecting parts has a smaller cross section than cross sections of the first and second structure members (Fig. 3).

Claim 6 - Okimoto in view of Green teaches the coupling structure according to claim 1, Okimoto further teaching wherein each of the first and second structure members is formed of an H-shaped steel member having a web part (3) and a pair of flange parts (2) protruding from both sides of the web part in a direction perpendicular to the web part,
the projecting parts are each formed of light channel steel (claim 3) having a web part (6) and a pair of flange parts (7) protruding from one side of the web part in a direction perpendicular to the web part, and
the projecting parts are accommodated in side parts of the first and second structure members.

Claim 7 - Okimoto in view of Green teaches the coupling structure according to claim 2, Okimoto further teaching wherein bolts are used for the bolt joints, and
the bolts penetrate the web parts of the structure members and the distal end parts of the projecting parts in a direction perpendicular to the web parts of the first and second structure members (Fig. 3).



Claim 10 - Okimoto in view of Green teaches the coupling structure according to claim 2, Okimoto in view of Green further teaching wherein the projecting part of the first structure member includes a base part (the welded half of the splice plate) fixed at an end portion (the butt end) of the first structure member and a distal end part (the opposite, non-welded half of the splice plate) projecting from the base part in a longitudinal direction of the first structure member,
the projecting part of the second structure member includes a base part (the welded half of the splice plate) fixed at an end portion (the butt end) of the second structure member and a distal end part (the opposite, non-welded half of the splice plate) projecting from the base part in a longitudinal direction of the second structure member, and
the end portions of the first and second structure members are arranged so as to face each other (Fig. 3), and the first and second structure members are linearly aligned.

Claim 11 - Okimoto in view of Green teaches the coupling structure according to claim 7, Okimoto in view of Green further teach wherein the connection members formed of the light channel steel are fitted into the side parts of the first and second structure members, respectively, so that the web parts of the connection members and the web parts of the first and second structure members are in surface contact with each other, and the flange parts of the connection members and the flange parts 

Claim 12 – Okitomo discloses a coupling structure comprising:
First and second structure members (2), connection members (5) welded to first and second sides of the structure members, wherein, in a connected state, the structure members are aligned in a longitudinal direction so that the ends face each.
Okitomo does not expressly disclose the first connection member including a base part welded to a first side of the first structure member and a projecting part that extends beyond an end of the first structure member; and
the second connection member including a base part welded to a first side of the second structure and a projecting part that extends beyond an end of the second structure member, 
wherein, the projecting part of the first structure member overlaps a portion of a second side of the second structure member, and the projecting part of the second structure member overlaps a portion of a second side of the first structure member,
wherein the projecting part of the first structure member and the projecting part of the second structure member are disposed on opposite sides, and
the projecting part of the first structure member is fixed to the second side of the second structure member by a plurality of mechanical fasteners, and the projecting part of the second structure member is fixed to the second side of the first structure member by a plurality of fasteners.
Green discloses a first connection member including a base part (the half of the splice plate welded to beam 12) welded to a first side of a first structure member (12) and a projecting part (the other half of the splice plate) that extends beyond an end of the first structure member; and

wherein, the projecting part of the first structure member overlaps a portion of a second side of the second structure member, and the projecting part of the second structure member overlaps a portion of a second side of the first structure member,
wherein the projecting part of the first structure member and the projecting part of the second structure member are disposed on opposite sides (Fig. 1A), and
the projecting part of the first structure member is fixed to the second side of the second structure member by a plurality of mechanical fasteners (bolts), and the projecting part of the second structure member is fixed to the second side of the first structure member by a plurality of fasteners (bolts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld one Okitomo splice member on one beam and weld the other splice member on the other beam, leaving the free ends to be welded as taught by Green to take “advantage of "modular" type construction, where assemblies, sub-assemblies and components arrive at the construction site prefabricated”, col. 2, lines 2-4.
Regarding the limitation reciting the projecting parts fixed by welding “in advance”, understood to mean the projecting parts are fixed by welding in advance of job site assembly, this limitation is given minimal patentable weight at least because whether the projecting parts are welded in advance of job site assembly or on the job, the projecting parts are welded either way. In any case, the Green projecting parts are welded in advance because, again, the entire principle of Green is to have a joint that can be field installed without welding.


Claim 13 - Okimoto in view of Green teaches the coupling structure according to claim 12, Okimoto further teaching wherein the first and second structure members are H-beams, and the first and second connection members are formed of light channel steel that are fitted into side parts of the first and second structure members, respectively (Fig. 3).

Claim 14 - Okimoto in view of Green teaches the coupling structure according to claim 13, Okimoto further teaching wherein a web part of the first connection member and a web part of the first structure member are in surface contact, and a web part of the second connection member and a web part of the second structure member are in surface contact (Fig. 3).

Claim 15 - Okimoto in view of Green teaches the coupling structure according to claim 14, Okimoto further teaching wherein flange parts of the first connection member and flange parts of the first structure member are in surface contact, and flange parts of the second connection member and flange parts of the second structure member are in surface contact (Fig. 3).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that Green does not disclose that the splice plates are welded “in advance” to the span beam, Okimoto in view of Green teaches such claimed structure as indicated in the rejection above.
Regarding the argument that “if the teachings of Green were applied in the environment of Okimoto, one side of a beam would be welded to a first splice member and the other side of the beam would be welded to a second splice member” because “Fig. IB shows details of a horizontal one of the various Green disclosed configurations. As indicated in the rejection, “the splice plates may be welded “one splice plate welded on each member”, col. 7, line 12”. 
Regarding Applicant’s note “that a patent has been granted on March 23, 2021 in the Japanese application (JP Patent Application No. 2017-43011) that corresponds to the present application”, this has no bearing on the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633